DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent 6,624,478) in view of JESSENIG et al. (US Pub. 2015/0326122) and Korean Publication 10-2014-0051419 (US PUB 2016/0099055 is provided as translation).
Regarding claim 1, Anderson teaches a method, comprising: 
forming a thick-gate oxide field effect transistor (FET) comprising: 
a buried oxide (BOX) layer 204 configured as a first gate dielectric (Fig. 13); and 
a substrate 200 directly adjacent to the BOX layer 204 configured as a first gate electrode (Fig. 13);
forming a source structure residing above and substantially towards a center of the BOX layer 204 (see Fig. 13 below with the Examiner’s markings); 
forming a first output structure and a second output structure residing above the BOX layer 204 (see Fig. 13 below with the Examiner’s markings);
forming a first drain structure and a second drain structure residing on opposite sides of the source structure, wherein the first drain structure resides between the source structure and the first output structure, and the second drain structure resides between the source structure and the second output structure (see Fig. 13 below with the Examiner’s markings);  
forming a first channel structure residing between the first output structure and the first drain structure, a second channel structure residing between the first drain structure and the source structure, a third channel structure residing between the source structure and the second drain structure, and a fourth channel structure residing 
forming multiple thin-gate oxide FETs residing above the BOX layer and on the opposite sides of the source structure (see Fig. 13); 
forming a first switch gate residing above the first channel structure, a first floating gate residing above the second channel structure, a second floating gate residing above the third channel structure, and a second switch gate residing above the fourth channel structure (see Fig. 3 below. Anderson is silent on the first switch gate being P gate and the second switch gate being N gate. The Examiner understands that it would have been obvious to employ transistors as switch P gate and switch N gate in semiconductor devices. For instance, JESSENIG teaches the use of known elements such as a switch P gate and a switch N gate as driver stage components of a semiconductor device (Para [0058] and Fig. 2). As such, said widely known features would have been obvious and within the ordinary skill in the art);
wherein the second channel structure and the third channel structure are controlled by the first gate electrode (see Fig. 13 below); 
wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to turning on the switch P gate and turning off the switch N gate (Anderson’s Fig. 13 and JESSENIG’s Fig. 2 – the combination Anderson and JESSENIG teaches the structural features, and therefore the resultant device would have been capable of said functionality); 

wherein the BOX layer 204 extends below the first output structure and the second output structure (Anderson’s Fig. 13).
	Perhaps in the interest of brevity, Anderson and JESSENIG is silent on electrically connecting the first drain structure and the second drain structure. The Examiner understands that it is widely known to electrically isolate the gate of a transistor to turn it into a floating gate, which is often carried out via connecting the drain regions of two adjacent transistors. For instance, Korean Publication 10-2014-0051419 teaches in Fig. 8-9, wherein the drains regions of two adjacent transistors 200A & 200B are electrically coupled to obtain the floating gates 251 & 252 (for translation, see US PUB, 2016/0099055). As such, configuring a floating transistor would have been obvious and within the ordinary skill in the art.

    PNG
    media_image1.png
    811
    1430
    media_image1.png
    Greyscale

Furthermore, the claim limitations “electrically connecting the first drain structure and the second drain structure; wherein the second channel structure and the third channel structure are controlled by the first gate electrode; wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to turning on the switch P gate and turning off the switch N gate; wherein the multiple thin-gate oxide FETs steer current from the source structure to the second output structure via the third channel structure, the second drain structure, and the fourth channel structure in response to turning on the switch N gate and turning off the switch P gate” are recitation of the intended use of the claimed invention, and such use must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 2, the combination of Anderson and JESSENIG teaches the semiconductor structure of claim 1, further comprising multiple additional gate dielectrics (Fig. 13).
Regarding claim 3, the combination of Anderson and JESSENIG teaches the method of claim 2, wherein a thickness of each additional gate dielectric is less than a thickness of the BOX layer (Fig. 13).
Regarding claim 4, the combination of Anderson and JESSENIG teaches the method of claim 3, wherein the multiple additional gate dielectrics include a second gate dielectric that resides between the first channel structure and the switch P gate, a third gate dielectric that resides between the second channel structure and the first floating gate, a fourth gate dielectric that resides between the third channel structure and the second floating gate, and a fifth gate dielectric that resides between the fourth channel structure and the switch N gate (Anderson’s Fig. 13 and JSSENIG’s Para [0058]).
Regarding claim 5, the combination of Anderson and JESSENIG teaches the method of claim 4, wherein the first drain structure and the second drain structure are electrically connected, and the second channel structure and the third channel structure are connected in parallel (Fig. 13).
Regarding claim 6, the combination of Anderson and JESSENIG teaches the method of claim 5, wherein each of the thin-gate oxide FETs includes one of the multiple additional gate dielectrics (Fig. 13).

Regarding claim 8, the combination of Anderson and JESSENIG teaches the method of claim 7, wherein the semiconductor structure is a current- steering digital-to-analog (DAC) device including the thick-oxide FET as a current U.S. Patent Application No. 16/557,388Docket No.: FIS920150269US02Amendment dated December 30, 2020Reply to Non-Final Office Action dated December 23, 2020source and the multiple thin-oxide FETs to steer current towards the first output structure or the second output structure, resulting in differential output voltages at an output of the DAC device (Anderson’s Fig. 13 and JSSENIG’s Para [0058] – the prior art teaches the claim structural features, as such, the device is capable of the claim function).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are not persuasive. The Examiner would like to point out that the combination of Anderson and JESSINIG teaches the structural features of the claim as discussed in the rejection above. Furthermore, the limitation “electrically connecting the first drain structure and the second drain structure; wherein the second channel structure and the third channel structure are controlled by the first gate electrode; wherein the multiple thin-gate oxide FETs steer current from the source structure to the first output structure via the second channel structure, the first drain structure, and the first channel structure in response to turning on the switch P gate and turning off the switch N gate; wherein the multiple thin-gate oxide FETs steer current from the source structure to the second output structure via the third channel structure, the second drain structure, and the fourth channel structure in response to turning on the switch N gate and turning off the switch P gate” is a recitation of the intended use of the claimed invention, and such use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As such, the argument is not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOR KARIMY/Primary Examiner, Art Unit 2894